Citation Nr: 0507435	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a notice of disagreement to a January 2000 rating 
decision that had denied entitlement to a disability 
evaluation in excess of a 40 percent rating for service-
connected seronegative spondyoarthropathy, Reiter-like 
syndrome, was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from October 1963 
to October 1967.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2003, it was remanded to the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) for the purpose of scheduling the 
veteran for a requested hearing before the Board.  On 
December 2, 2004, the veteran failed to appear at the 
scheduled video conference Board hearing.  The case is ready 
for appellate review.  


FINDINGS OF FACT

1.  On January 24, 2000, the RO sent notice to the appellant 
of its January 2000 rating decision denying entitlement to a 
disability evaluation in excess of a 40 percent rating for 
service-connected seronegative spondyoarthropathy, Reiter-
like syndrome, based upon a finding that the veteran's 
disability was not severe enough to warrant an increased 
rating.

2.  A notice of disagreement with the January 2000 rating 
decision, dated February 26, 2001, was not received by the RO 
until April 10, 2001.  


CONCLUSION OF LAW

The appellant has not filed a timely notice of disagreement 
to the RO's January 2000 rating decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.33, 19.34, 20.201, 20.302, 
20.305 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

With respect to the timeliness issue, the Board notes that in 
March 2003 letter, the Board notified the appellant that his 
April 2001 notice of disagreement with the January 2000 
rating decision may not have been timely filed, and that the 
Board may have to dismiss his appeal on that basis.  The 
Board provided the appellant with all pertinent laws and 
regulations concerning the untimeliness of the appellant's 
notice of disagreement.

Neither the appellant nor his representative have identified 
any outstanding records that are pertinent to the issue of 
timeliness of the notice of disagreement in question.  
Regardless, in this instance, the Board does not have 
jurisdiction over the appellant's claim given, as noted in 
the decision below, that the appellant has not filed a timely 
notice of disagreement.  Thus, the notice and duty to assist 
provisions of the VCAA are not for application by the Board.


Analysis

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  Generally, a 
notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination with which it is disagreeing.  38 U.S.C.A. 
§ 7105(b)(1).  

A notice of disagreement must (1) express disagreement with a 
determination of the agency of original jurisdiction [38 
U.S.C.A. § 7105(d)(1)] and express a desire to contest the 
result; (2) be filed in writing [§ 7105(b)(1), (2)]; (3) be 
filed with the RO [38 U.S.C.A. § 7105(b)(1)]; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision [38 U.S.C.A. § 7105(b)(1)]; and (5) be filed by the 
claimant, the claimant's legal guardian, or the claimant's 
authorized representative [38 U.S.C.A. § 7105(b)(2)].  See 38 
C.F.R. § 20.201 (2004).  

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
the letter of notification for purpose of determining whether 
a timely appeal has been filed.  38 C.F.R. § 20.302(a) 
(2004).  For questions regarding the timeliness of the notice 
of disagreement raised by the Board in the first instance, 
the Board must follow the procedures for an administrative 
appeal set out in 38 C.F.R. § 20.101 (d) (2004).  

In the present case, on March 9, 1999, the veteran filed a 
claim for an increased disability rating for his service-
connected disabilities.  A January 2000 rating decision 
denied entitlement to a disability evaluation in excess of a 
40 percent rating for service-connected seronegative 
spondyoarthropathy, Reiter-like syndrome.  The RO notified 
the appellant of this determination in a letter dated January 
24, 2000.  The RO indicated in the letter that the disability 
in question was not severe enough to allow an increased 
disability rating.  This letter was sent to the most recent 
address on file for the appellant.  A copy of his procedural 
and appellate rights was enclosed. 

On April 10, 2001, the RO received a notice of disagreement 
with the January 2000 rating decision.  This notice of 
disagreement was dated February 26, 2001.  The veteran was 
subsequently issued a statement of the case in October 2001, 
and then filed a substantive appeal in December 2001.  

In March 2003, however, the Board determined that the 
appellant had not filed a timely notice of disagreement, and 
so notified the appellant in a March 2003 letter.  The 
appellant was asked to submit a statement telling why the 
notice of disagreement was filed on time, or request a 
hearing as to that issue.  

At the request of the veteran, a video conference Board 
hearing was scheduled for December 2, 2004.  The veteran 
failed to appear at the scheduled Board hearing.  

The veteran has argued that his notice of disagreement should 
be accepted as timely because the RO raised no objection to 
the late filing, and his severe illness effected his ability 
to file a timely disagreement.  The veteran's representative 
has argued that the veteran should not be penalized for the 
inefficiencies of the RO.  

The Board finds that the notice of the denial of the 
appellant's claim for entitlement to a disability evaluation 
in excess of a 40 percent rating for service-connected 
seronegative spondyoarthropathy, Reiter-like syndrome was 
mailed by the RO to the appellant at the address provided by 
the appellant on January 24, 2000.  The Board finds further 
that the appellant's notice of disagreement with the January 
2000 rating decision denying an increase disability rating 
was not filed until April 10, 2001, more than one year after 
the January 24, 2000 notification of the January 2000 rating 
decision.  As the appellant did not file a timely notice of 
disagreement, the appeal was not perfected, and must be 
dismissed.

With regard to the appellant's assertion that his notice of 
disagreement should be accepted as timely because the RO 
raised no objection to it, the Board notes that the filing of 
a timely notice of disagreement is a question of the Board's 
jurisdictional authority to review an appeal.  Without a 
properly filed and timely notice of disagreement and 
substantive appeal, the Board is without legal authority to 
review an appeal, and the RO cannot waive matters regarding 
the Board's authority.  

As to the veteran's assertion that his severe illness 
effected his ability to file a timely appeal, the Board notes 
that the veteran has never been adjudicated incompetent by VA 
or any administrative or municipal authority.  Thus, he is 
precluded from asserting that he did not have the mental 
capacity to act on his own behalf in the pursuit of his 
claim.  

With regard to the assertion by the veteran's representative 
that the veteran should not be penalized for the 
inefficiencies of the RO, the Board finds no evidence that 
the RO was inefficient in the processing of the veteran's 
appeal including his notice of disagreement.  Moreover, the 
Board notes that the notice of disagreement in question was 
dated February 26, 2001, well over one year from the date of 
notice of the rating decision that denied the veteran's 
claim.  Thus, even if the veteran's notice of disagreement 
had been received at the RO on the date that it was signed, 
it would have been untimely.  

Finally, the Board finds that notwithstanding the enactment 
of the VCAA, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  For the reasons set forth above, 
the Board has found that the appellant's claim lacks legal 
merit under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claim at the RO-level will result in a grant of the benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)

	(CONTINUED ON NEXT PAGE)




ORDER

The notice of disagreement to the January 2000 rating 
decision that had denied entitlement to a disability 
evaluation in excess of a 40 percent rating for service-
connected seronegative spondyoarthropathy, Reiter-like 
syndrome was not timely filed, and the appeal is dismissed.




	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


